Case
 Case1:17-cr-00183-TWP-TAB
      1:17-cr-00183-TWP-TAB Document
                             Document156-1 Filed10/30/20
                                      158 Filed  10/29/20 Page
                                                           Page11ofof22PageID
                                                                        PageID#:#:1348
                                                                                   1345




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
             Plaintiff,                                )
                                                       )
      v.                                               ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                       )
   BUSTER HERNANDEZ,                                   )
   (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
   Martain, Purge of Maine, uygt9@hushmail.com,        )
   jare9302@hushmail.com, Dtvx1@hushmail.com, )
   Leaked_hacks1, Closed Door, Closed Color, Clutter )
   Removed, Color Rain, Plot Draw, and Invil Cable, )
                                                       )
           Defendant.                                  )

                                                 ORDER

          This matter is before the Court upon the parties’ Motion to continue the sentencing hearing

   presently set in this cause, and the Court, being duly advised, now finds as follows:

      1. This case was scheduled for sentencing on December 11, 2020.

          And the Court, having reviewed the Motion and being duly advised, now finds that the

   Motion is well taken and should be granted.

          Accordingly, IT IS THEREFORE ORDERED that the sentencing hearing on December

   11, 2020 is VACATED and will be rescheduled to March 12, 2021 at 9:00 a.m. in Room 344,

   United States Courthouse, 46 E. Ohio Street, Indianapolis, Indiana.

          Absent extremely good cause, absolutely no further continuances of the sentencing

   hearing will be granted.
Case
 Case1:17-cr-00183-TWP-TAB
      1:17-cr-00183-TWP-TAB Document
                             Document156-1 Filed10/30/20
                                      158 Filed  10/29/20 Page
                                                           Page22ofof22PageID
                                                                        PageID#:#:1349
                                                                                   1346




          SO ORDERED.

          Date: 10/30/2020
                                            ________________________
                                            Hon. Tanya Walton Pratt, Judge
                                            United States District Court
                                            Southern District of Indiana




   Distribution to the Parties
